Order entered December 10, 2015




                                              In The
                                      QCourt of ~peal~
                           .1'tftb Jlt~tritt of tn:exa~ at Jlalla~
                                       No. 05-15-01069-CV

                     IN THE INTEREST OF A.C.M., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-19569-Z

                                            ORDER

       We GRANT appellant's December 9, 2015 first motion for additional time to file brief to

the extent we ORDER the brief be filed no later than December 28, 2015. Because this is an

accelerated appeal in a parental termination case, no further extensions will be granted.


                                                       Is/   CRAIG STODDART
                                                             JUSTICE




                                                                          RECEIVED IN
                                                                      ' ,, ,. '''   ~PPEALS,         5th DIST.

                                                                            -~=.~ ?      B 2015
                                                                               -         · ·11-\TZ
                                                                      .' i :.)!.(   --        'c;TRICT
                                                                                                                                                                                                                           ~



Q:nurt nf Appeals
lftftq Dtstrid nf W'cxas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200                                                                  J.~'l
                                                                                                   il)t::·c 'jS
Dallas, Texas 75202                                                                             F+i hJ. S..
                                                                                                                                                                                               $ 000.48°
                               ~~~
                                                                                                                                                                                                                               !   , ..
                                                                                                                                                                                                                               ,j




                         ~'5 ~«;     \J
                     <J:.«; r-~~ \ ~~
                                                 r




                         0~           .·   '\~           .
                     .-<,;     .· \ ~
                              r-~
                             \_)
                                                                      CASE: 05-15-01069-CV
                                                                      JUSTIN I                                                                                           U~J-i.£                   o;~             ~':::
                                                                                  N _..L lo .i. t.
                                                                      SANDER
                                                                      TDCJ # 0                                          ~·~   ::.      -   "\"',.   j-,;.
                                                                                                                                                            ~~-- ......
                                                                                                                                                            ~\..$
                                                                                                                                                                         ·-
                                                                                                                                                                         ... ~- ,:,:.
                                                                                                                                                           f:, r-. ;-'. ~ ;::: c '=· c·
                                                                                                                                                                                        !"'~
                                                                                                                                                                                                r-"'.
                                                                                                         r·:· :;;   \i;:; ~     ~r  .:,.      _{1.
                                                                                                                                              ~                :<=   ~
                                                                                            !;i..f':<-"T
                                                                      1100 HW                                                 p-.._~
                                                                                                                  _.::.: ;;;: ' -;:      %~;       f} r; -~~~ .::!~·F-="

                                                                      VENUS,                                                                   ~J..-::~4-q"f*~~                                   ~-...   ...;...">t-   ~o-




                                                             7~ 20   'Z @6- ~ 3 1
                                                                                   a;:_.            ~-:t2:026Q3..L

                                                                                               \!!! ii 1 ~q; ddi ~n:-H
                                                                                                                                     0
                                                                                                                                    Hdir~i~Pi~h:.;~'Jli,~t\~'~Hll                               ~L ~ ~ ~                                  \
                                                                                                                                                                                                                                          i



                                                     7   &.::;e;::~~-·3SE:E!i:z;:s